              Case 3:20-cr-00266-JST Document 47 Filed 04/21/21 Page 1 of 3



 1   MOEEL LAH FAKHOURY LLP
     Hanni M. Fakhoury (State Bar No. 252629)
 2   1300 Clay Street, Suite 600
     Oakland, CA 94612
 3   Telephone: (510) 637-3500
     Email:       hanni@mlf-llp.com
 4

 5   Attorneys for Michael Rothenberg

 6

 7                                 IN THE UNITED STATES DISTRICT COURT

 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                           OAKLAND DIVISION

10

11    UNITED STATES OF AMERICA,                              Case No.: 4:20-CR-00266-JST

12                    Plaintiff,                             STIPULATION AND [PROPOSED]
                                                             ORDER RESETTING STATUS
13            v.                                             HEARING AND EXCLUDING TIME
                                                             UNDER THE SPEEDY TRIAL ACT
14    MICHAEL ROTHENBERG,
                                                             Hearing Date:   April 23, 2021
15                    Defendant.
                                                             Hearing Time:   9:30 a.m.
16

17         The parties jointly request the Court reset the status conference from April 23, 2021 to June 11,
18   2021 at 9:30 a.m. Mr. Rothenberg is charged with bank fraud, wire fraud, false statements to a
19   financial institution, and money laundering in an extensive indictment. The government has so far
20   produced a voluminous amount of discovery, and anticipates more discovery will be produced
21   shortly. Defense counsel needs additional time to review the discovery with Mr. Rothenberg and
22   discuss the case. The parties thus request the Court exclude time under the Speedy Trial Act, 18
23   U.S.C. § 3161(h)(7)(A) and (B)(iv), between April 23, 2021 and June 11, 2021 to allow for effective
24   preparation of counsel taking into account the exercise of due diligence.
25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RESETTING STATUS HEARING
     United States v. Rothenberg, 4:20-CR-00266-JST
                                                         1
               Case 3:20-cr-00266-JST Document 47 Filed 04/21/21 Page 2 of 3



 1

 2                                                           IT IS SO STIPULATED.
 3

 4    Dated:     April 21, 2021                              MOEEL LAH FAKHOURY LLP
 5                                                                    /S
                                                             HANNI M. FAKHOURY
 6                                                           Attorneys for Michael Rothenberg
 7

 8    Dated:     April 21, 2021                              STEPHANIE M. HINDS
                                                             Acting United States Attorney
 9                                                           Northern District of California

10                                                                     /S
                                                             KYLE F. WALDINGER
11                                                           NICHOLAS J. WALSH
                                                             Assistant United States Attorneys
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RESETTING STATUS HEARING
     United States v. Rothenberg, 4:20-CR-00266-JST
                                                         2
                 Case 3:20-cr-00266-JST Document 47 Filed 04/21/21 Page 3 of 3



 1                                             [PROPOSED] ORDER
 2          Based on the reasons provided in the stipulation of the parties above, the Court hereby finds:
 3          1.       A voluminous amount of discovery has been produced by the government, and the
 4                   defendant and defense counsel need additional time to discuss the case and the
 5                   evidence.
 6          2.       These tasks are necessary for the defense preparation of the case, and the failure to grant
 7                   the requested continuance would unreasonably deny counsel for defendant the
 8                   reasonable time necessary for effective preparation, taking into account the exercise of
 9                   due diligence; and
10          3.       The ends of justice served by this continuance outweigh the best interest of the public
11                   and the defendant in a speedy trial.
12          Based on these findings, it is hereby ordered that the status hearing date of April 23, 2021,
13   scheduled at 9:30 a.m. is vacated and reset for June 11, 2021 at 9:30 a.m. It is further ordered that
14   time is excluded pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), from April
15   23, 2021 through June 11, 2021.
16

17   DATED:_________________                                ____________________________________
                                                            HONORABLE JON S. TIGAR
18                                                          United States District Judge
19          IT IS SO ORDERED.
20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER RESETTING STATUS HEARING
     United States v. Rothenberg, 4:20-CR-00266-JST
                                                            1
